DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 30, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 21-40 have been examined and rejected. This Office action is responsive to the amendment filed on May 31, 2022, which has been entered in the above identified application.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11, and 19 respectively of U.S. Patent No. 10,817,126 in view of Goodhand et al (U.S. Patent No. 5,923,848) as shown below in the table.

Instant Application 17/079355
U.S. Patent No. 10,817,126
Claim 21
Claim 7
A system, comprising: an input device configured to receive text input from a user; and
A system, comprising: an input device comprising: a keypad for inputting text; [claim 1, lines 1-3]
an electronic device configured to: display a document including text in a 3D virtual space for viewing by the user; 
a virtual reality (VR) device configured to: display a document including text in a 3D virtual space for viewing by a user; [claim 1, lines 6-8]
receive the text input from the user via the input device;
receive text input to the keypad by the user [claim 1, line 9]
in response to the text input, detect that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input; and
The system as recited in claim 1, wherein the VR device is further configured to: apply one or more rules to text input to the document via the keypad to detect particular types of keypad entries as specified by the rules; [claim 7, lines 1-5]
move at least a portion of the document that includes the text input forward or backward on the Z axis relative to the document in the 3D virtual space, wherein a direction for movement of the portion of the document is based at least in part on the one or more rules for the particular type of text input.
and automatically move a text area or text portion of the document that includes a keypad entry detected according to a respective rule forward or backward on the Z axis relative to the document in the 3D virtual space as specified by the respective rule. [claim 7, lines 6-10]


4-1.	The ‘126 patent does not expressly teach that the detection of a particular type of text input specified by the one or more rules is done in response to the text input. Goodhand discloses providing a method for resolving names in the background, while the user is composing a message [column 16, lines 62-67]. Names that are unambiguously matched appear with a regular underline beneath the display name [column 17, lines 47-49]. In other words, matching names is done while the user is typing, and when matched names are found, the matched names are emphasized to the user. This provides more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the rules for detecting particular types of keypad entries of the ‘126 patent, in response to text being input, as taught by Goodhand. This would provide more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis.

4-2.	Claims 28 and 35 of the instant application are similarly to claim 21 of the instant application. Claims 11 and 19 of U.S. Patent No. 10,817,126 are similar to claim 7 of U.S. Patent No. 10,817,126. Therefore, claims 28 and 35 of the instant application are similarly anticipated by claims 11 and 19 of U.S. Patent No. 10,817,126. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bromer (U.S. Patent No. 9,547,438), in view of Ames (Pub. No. US 2015/0082145 A1), and further in view of Goodhand et al (U.S. Patent No. 5,923,848).

6-1.	Regarding claims 21, 28, and 35, Bromer teaches the claim comprising: an input device configured to receive text input from a user, by disclosing a system [column 5, lines 14-20] having a gesture keyboard [column 8, lines 30-35] used for typing text [column 9, line 62 to column 10, line 7]. 
	Bromer teaches an electronic device configured to: display a document including text in a 3D virtual space for viewing by the user, by disclosing spectacles that include head-mounted gear [column 8, lines 46-49] that provides a virtual-reality device [column 13, lines 30-31] for displaying text documents [column 13, lines 8-15]. 
	Bromer teaches receive the text input from the user via the input device, by disclosing that the spectacles permit typing notes [column 13, lines 30-36].
Bromer does not expressly teach... detect that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input; and move at least a portion of the document that includes the text input forward or backward on the Z axis relative to the document in the 3D virtual space, wherein a direction for movement of the portion of the document is based at least in part on the one or more rules for particular type of text input. Ames discloses a computing device that displays a webpage having a header, article text, at least one image, at least one link, advertisements, and various other links [paragraph 28; figure 2]. Various interface elements may be highlighted by bringing an element “forward” or toward the front of the display screen in a 3D display while other interface elements “fall back” or appear smaller in 3D depth [paragraph 22, lines 9-25]. The device for displaying and processing input includes wearable computers such as smart glasses [paragraph 27, lines 8-12]. The text may be part of a 3D display, as opposed to a quasi-three dimensional rendering on a 2D display, and rendering can utilize 3D mapping information, such as a set of layer depths or z-levels, to determine how to relate various interface elements to each other [paragraph 27, lines 31-37, 41-44]. Which parts of the document to raise and move backwards are based on various factors including importance and relevance [paragraph 29, lines 13-24; paragraph 31] as determined by a user profile, a page profile, a combination of the user profile and page profile, or other information [paragraphs 32-33]. The highlighting is not confined to specifically defined containers within the interface, but also includes individual portions of text that are parsed and identified by type [paragraph 34]. This would allow a user to more easily focus on an item of interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to highlight/deemphasize certain types of text by moving text portions of a document forward or backward based on the type, as taught by Ames. This would allow a user to more easily focus on an item of interest.
Although Bromer-Ames disclose that the 3D view mode may always be active [Ames, paragraph 23, lines 20-24], Bromer-Ames do not expressly teach that detecting that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input is done in response to the text input. Goodhand discloses providing a method for resolving names in the background while the user is composing a message [column 16, lines 62-67]. Names that are unambiguously matched appear with a regular underline beneath the display name [column 17, lines 47-49]. In other words, matching names is done while the user is typing, and when matched names are found, the matched names are emphasized to the user. This provides more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis. Since Bromer-Ames discloses identifying interface elements of a certain type such as email addresses [Ames, paragraph 34] for emphasis [Ames, paragraph 29, lines 17-24], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the rules for emphasizing textual elements of Bromer-Ames, in response to text being input, as taught by Goodhand. This would provide more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis.

6-2.	Regarding claims 22, 29, and 36, Bromer-Ames-Goodhand teach all the limitations of claims 21, 28, and 35 respectively, wherein to move at least the portion of the document, the electronic device is further configured to: add 3D effects to at least the portion of the document based at least in part on the one or more rules, by disclosing that a 3D appearance of an element can be altered [Ames, paragraph 22, lines 9-25; paragraph 34, lines 1-8] including adjusting a rendered shadow for the element, a sharpness or focus level of the element, a color or shading of the element, etc. [Ames, paragraph 31, lines 9-13] based on various factors including importance and relevance [Ames, paragraph 29, lines 13-24; paragraph 31] as determined by a user profile, a page profile, a combination of the user profile and page profile, or other information [Ames, paragraphs 32-33]. 

6-3.	Regarding claims 23, 30, and 37, Bromer-Ames-Goodhand teach all the limitations of claims 21, 28, and 35 respectively, wherein the electronic device is further configured to: determine whether to move a text area or a text portion of the document that includes the text input based on the one or more rules, by disclosing that various interface elements may be highlighted by bringing an element “forward” or toward the front of the display screen in a 3D display while other interface elements “fall back” or appear smaller in 3D depth [Ames, paragraph 22, lines 9-25]. Interface elements include images, text, advertisements [Ames, column 27, lines 31-44; paragraph 30, lines 9-13], as well as interface elements of a certain type such as phone number, addresses, URLs, contact information, dates, event information, etc. [Ames, paragraph 34].

6-4.	Regarding claims 24, 31, and 38, Bromer-Ames-Goodhand teach all the limitations of claims 23, 30, and 37 respectively, wherein the text area is one of a paragraph, a column, a section, a text field, or a text box, by disclosing that interface elements include an image, article, advertisements, etc. [Ames, paragraph 23, paragraph 27, lines 31-44; figure 3A].

6-5.	Regarding claims 25, 32, and 39, Bromer-Ames-Goodhand teach all the limitations of claims 23, 30, and 37 respectively, wherein the text portion is one of a word, a sentence, a title, a heading, or a uniform resource locator (URL), by disclosing that interface elements include a phone number, addresses, URLs, contact information, dates, event information, etc. [Ames, paragraph 34].

6-6.	Regarding claims 26, 33, and 40, Bromer-Ames-Goodhand teach all the limitations of claims 21, 28, and 35 respectively, wherein the one or more rules indicate the particular type of text input and a direction to move the text input relative to the document in the 3D virtual space, by disclosing which parts of the document to raise are based on various factors including importance and relevance [Ames, paragraph 29, lines 13-24; paragraph 31] as determined by a user profile, a page profile, a combination of the user profile and page profile, or other information [Ames, paragraphs 32-33].

6-7.	Regarding claim 27, Bromer-Ames-Goodhand teach all the limitations of claim 21, wherein the input device comprises a keyboard or a keypad, by disclosing a gesture keyboard [Bromer, column 8, lines 30-35] used for typing text [Bromer, column 9, line 62 to column 10, line 7].
	Bromer-Ames-Goodhand teach wherein the electronic device comprises an augmented reality device, a virtual reality device, or a mixed reality device, by disclosing spectacles that include head-mounted gear [Bromer, column 8, lines 46-49] that provides a virtual-reality device [Bromer, column 13, lines 30-31].

6-8.	Regarding claim 34, Bromer-Ames-Goodhand teach all the limitations of claim 28, wherein the input device comprises a keyboard or a keypad, by disclosing a gesture keyboard [Bromer, column 8, lines 30-35] used for typing text [Bromer, column 9, line 62 to column 10, line 7].

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendments to claims 21, 28, and 35.
	Regarding independent claim 21, Applicant alleges that Bromer (U.S. Patent No. 9,547,438), in view of Ames (Pub. No. US 2015/0082145 A1), and further in view of Goodhand et al (U.S. Patent No. 5,923,848) do not teach or suggest “in response to the text input, detect that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input; and move at least a portion of the document that includes the text input forward or backward on the Z axis relative to the document in the 3D virtual space, wherein a direction for movement of the portion of the document is based at least in part on the one or more rules for the particular type of text input,” as has been amended to the claim. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Contrary to Applicant’s arguments, Bromer discloses a system [column 5, lines 14-20] having a gesture keyboard [column 8, lines 30-35] used for typing text [column 9, line 62 to column 10, line 7]. Spectacles that include head-mounted gear [column 8, lines 46-49] that provides a virtual-reality device [column 13, lines 30-31] for displaying text documents [column 13, lines 8-15]. The spectacles permit typing notes [column 13, lines 30-36]. Bromer does not expressly teach... detect that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input; and move at least a portion of the document that includes the text input forward or backward on the Z axis relative to the document in the 3D virtual space, wherein a direction for movement of the portion of the document is based at least in part on the one or more rules for particular type of text input. 
Ames discloses a computing device that displays a webpage having a header, article text, at least one image, at least one link, advertisements, and various other links [paragraph 28; figure 2]. Various interface elements may be highlighted by bringing an element “forward” or toward the front of the display screen in a 3D display while other interface elements “fall back” or appear smaller in 3D depth [paragraph 22, lines 9-25]. The device for displaying and processing input includes wearable computers such as smart glasses [paragraph 27, lines 8-12]. The text may be part of a 3D display, as opposed to a quasi-three dimensional rendering on a 2D display, and rendering can utilize 3D mapping information, such as a set of layer depths or z-levels, to determine how to relate various interface elements to each other [paragraph 27, lines 31-37, 41-44]. Which parts of the document to raise and move backwards are based on various factors including importance and relevance [paragraph 29, lines 13-24; paragraph 31] as determined by a user profile, a page profile, a combination of the user profile and page profile, or other information [paragraphs 32-33]. The highlighting is not confined to specifically defined containers within the interface, but also includes individual portions of text that are parsed and identified by type [paragraph 34]. This would allow a user to more easily focus on an item of interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to highlight/deemphasize certain types of text by moving text portions of a document forward or backward based on the type, as taught by Ames. This would allow a user to more easily focus on an item of interest.
Although Bromer-Ames disclose that the 3D view mode may always be active [Ames, paragraph 23, lines 20-24], Bromer-Ames do not expressly teach that detecting that the text input comprises a particular type of text input specified by one or more rules based at least on application of the one or more rules to the text input is done in response to the text input. Goodhand discloses providing a method for resolving names in the background while the user is composing a message [column 16, lines 62-67]. Names that are unambiguously matched appear with a regular underline beneath the display name [column 17, lines 47-49]. In other words, matching names is done while the user is typing, and when matched names are found, the matched names are emphasized to the user. This provides more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis. Since Bromer-Ames discloses identifying interface elements of a certain type such as email addresses [Ames, paragraph 34] for emphasis [Ames, paragraph 29, lines 17-24], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the rules for emphasizing textual elements of Bromer-Ames, in response to text being input, as taught by Goodhand. This would provide more convenience to the user by minimizing the input required by the user to identify certain text input for emphasis.
 	Similar arguments have been presented for independent claims 28 and 35 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 22-27, 29-34, and 36-40 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 21, 28, and 35. However, as discussed above, Bromer, in view of Ames, and further in view of Goodhand are considered to teach claims 21, 28, and 35, and consequently, claims 22-27, 29-34, and 36-40 are rejected.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178